Citation Nr: 1043880	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  09-37 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

 Appellant and [redacted]


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1960 to April 1963.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified at a Board hearing in March 2010.  At the 
hearing, he submitted a November 2009 letter from the Joint 
Services Records Research Center (JSRRC), with a waiver of 
initial RO consideration of the evidence.  It was also agreed at 
the hearing that the record would be held open for 30 days for 
the Veteran to submit additional VA medical reports.  In March 
2010, the Veteran submitted VA medical reports dated from 2008 to 
2010 along with a waiver of initial RO consideration of the 
evidence.  

Although the claim was originally characterized as entitlement to 
service connection for PTSD, the evidence reflects that the 
Veteran has also been diagnosed with schizophrenia.  To 
adequately reflect the claim, the issue has been amended 
accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is required before 
the appeal may be adjudicated, for the reasons set forth below.

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM -IV), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor, and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 4.125 (2010).

VA considers diagnoses of mental disorders in accordance with the 
DSM-IV. 38 C.F.R. § 4.125 (2010).  The DSM-IV criteria for a 
diagnosis of posttraumatic stress disorder include:  A) exposure 
to a traumatic event; B) the traumatic event is persistently 
experienced in one or more ways; C) persistent avoidance of 
stimuli associated with the trauma and numbing of general 
responsiveness is indicated by at least three of seven symptoms; 
D) persistent symptoms of increased arousal are reflected by at 
least two of five symptoms; E) the duration of the disturbance 
must be more than one month; and F) the disturbance causes 
clinically significant distress or impairment in social, 
occupational, or other important areas of functioning.  DSM-IV, 
Code 309.81.

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2010); 38 U.S.C.A. § 1154(b) (West 2002).

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304 governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressors.  The rule now provides that if a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and the Veteran's symptoms are 
related to the claimed stressors, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressors.  
38 C.F.R. § 3.304(f)(3) (2010).

In this case, the Veteran's reported stressors are not related to 
combat and do not otherwise meet the guidelines of the new 
regulations as based on fear of hostile military or terrorist 
activity.  Thus, the stressors must first be verified.

The Veteran's alleged stressful incidents in service include: 1) 
witnessing the death of a pilot during a jet plane crash while he 
was stationed in Illesheim, Germany; 2) witnessing three soldiers 
getting crushed between two tanks while attempting to jumpstart 
one of the tanks; and 3) being involved in a jeep accident in 
which a branch hit his head.  The service treatment records 
reveal that the Veteran was hit by a tree branch while he was 
riding a jeep and that he only sustained superficial lacerations 
and abrasions.  Moreover, morning reports failed to confirm an 
incident in which soldiers were killed in a crush injury 
involving two tanks.  However, per a November 2009 report, the 
Joint Services Records Research Center (JSRRC) was able to 
confirm that the Veteran's unit was located at Illesheim, 
Germany, in March 1963 and that a jet aircraft crashed near the 
Illesheim Army Airfield on March 5, 1963.  The report further 
indicated that the aircraft was a total loss but that no casualty 
information was available.  Essentially, the evidence of record 
confirms the Veteran's stressor statement with regard to 
witnessing an airplane crash.  

Furthermore, current VA medical records show that the Veteran has 
been diagnosed with PTSD and schizophrenia.  Thus, the Board 
finds that a VA examination is needed to clarify whether the 
Veteran has a psychiatric disorder, to include PTSD and 
schizophrenia that is related to his service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claim for a psychiatric disorder, 
to include PTSD and schizophrenia.

2.  Thereafter, the RO should arrange for the 
Veteran to be scheduled for a VA examination 
in connection with his claim.  If a 
psychiatrist is not available to conduct the 
examination, an examination by a mental 
health professional qualified to conduct such 
an examination should be arranged.  The 
claims folder and a copy of this REMAND must 
be made available to the examiner in 
conjunction with the examination. The 
examination report must include responses to 
the each of the following items:

a. Based on a review of the claims folder and 
the examination findings, provide a diagnosis 
of any psychiatric disorder(s) that are 
present, including PTSD and schizophrenia.

b. If a psychiatric disorder is found, state 
a medical opinion as to the likelihood (at 
least as likely as not, i.e., is there a 
50/50 chance) that it is etiologically 
related to or began during the Veteran's 
active military service, as opposed to its 
being due to some other factor or factors.

c. If PTSD is found, state a medical opinion 
as to the likelihood (at least as likely as 
not, i.e., is there a 50/50 chance) that the 
Veteran's PTSD is the result of a verified 
stressful event - here, the Veteran's 
witnessing the fatal aircraft collision in 
Illesheim, Germany on March 5, 1963, as 
opposed to its being due to some other factor 
or factors.

Note: The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a certain 
conclusion as it is to find against it.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.

3.  Thereafter, readjudicate the claim.  If 
the benefit sought on appeal is not granted 
in full, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


